 1   LAW OFFICES OF STEPHENSON, ACQUISTO & COLMAN, INC.
     MELANIE JOY STEPHENSON-LAWS, ESQ. (SBN 113755)
 2
     RICHARD A. LOVICH, ESQ. (SBN 113472)
 3   KARLENE J. ROGERS-ABERMAN, ESQ. (SBN 237883)
     303 N. Glenoaks Blvd., Suite 700
 4
     Burbank, CA 91502
 5   Telephone: (818) 559-4477
     Facsimile: (818) 559-5484
 6
 7   Attorneys for Plaintiff
     LODI MEMORIAL HOSPITAL ASSOCIATION, a California non-
 8   profit public benefit corporation
 9
                          UNITED STATES DISTRICT COURT
10
                         EASTERN DISTRICT OF CALIFORNIA
11
                                SACRAMENTO DIVISION
12
13
     LODI MEMORIAL HOSPITAL               Case No.: 2:15-cv-00319-MCE-KJN
14   ASSOCIATION, a California non-profit
15   public benefit corporation,
                                          STIPULATION OF DISMISSAL;
16                      Plaintiff,        ORDER THEREON
17           vs.                               Fed. R. Civ. Proc. Rule 41(a)1(ii)
18   TIGER LINES, LLC, a California
19   limited liability company; GROUP &
     PENSION ADMINISTRATORS, INC.,
20   a Texas corporation; and DOES 1
21   THROUGH 25, INCLUSIVE,
22                       Defendants.
23
24
25           IT IS HEREBY STIPULATED by and between the parties to this action
26   through their designated counsel of record that the above-captioned action be is
27   dismissed with prejudice pursuant to Fed. R. Civ. Proc. Rule 41(a)1(ii).
28
     11365                                         STIPULATION OF DISMISSAL
                                             -1-
 1           SO STIPULATED.
 2   Dated: January 31, 2020
 3
 4                                            STEPHENSON, ACQUISTO & COLMAN
 5                                                     /s/ Karlene Rogers-Aberman
 6                                               KARLENE J. ROGERS-ABERMAN
 7                                                         Attorneys for
                                                  LODI MEMORIAL HOSPITAL
 8                                              ASSOCIATION, a California non-profit
 9                                                   public benefit corporation

10
                                                      LEWIS BRISBOIS BISGAARD
11                                                          & SMITH LLP
12                                                           /s/ Elise D. Klein
13                                                       ELISE D. KLEIN, ESQ.
14                                                           Attorneys for
                                               TIGER LINES, LLC, a California limited
15                                             liability company; GROUP & PENSION
16                                               ADMINISTRATORS, INC., a Texas
                                                              corporation
17
                                             ORDER
18
             Having read the foregoing Stipulation of the parties, and good cause
19
     appearing therefor, the above-captioned action is hereby dismissed with prejudice
20
     pursuant to Fed. R. Civ. Proc. Rule 41(a)1(ii). The matter having been resolved in
21
     its entirety, the Clerk of Court is directed to close the file.
22
             IT IS SO ORDERED.
23
     Dated: February 4, 2020
24
25
26
27
28
     11365                                             STIPULATION OF DISMISSAL
                                                -2-
